ALLOWABILITY NOTICE


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lingyan Wang on June 29, 2022.

The application has been amended as follows: 

	Please amend claim 1.

	1. (Currently Amended) An organic light emitting device comprising an organic light emitting panel and a polarizing plate, 
wherein the organic light emitting panel comprises a plastic substrate, a first electrode layer, an organic light emitting layer and a second electrode layer in this order,
wherein the polarizing plate is attached to a side where a light is emitted from the organic light emitting panel via a pressure-sensitive adhesive layer,
wherein the polarizing plate comprises the pressure-sensitive adhesive layer, and has a b value of 4.5 more and 6 or less in CIE Lab color coordinates, and
wherein the pressure-sensitive adhesive layer comprises a cured product of a pressure-sensitive adhesive composition comprising a pressure-sensitive adhesive polymer and an ultraviolet absorber comprising a compound of the following formula 1, the pressure-sensitive adhesive polymer has a weight average molecular weight of 800,000 or more and 1,200,000 or less, and the ultraviolet absorber is in a ratio of 2 parts by weight to 4 parts by weight relative to 100 parts by weight of the pressure-sensitive adhesive polymer,
 [Formula 1]
  
    PNG
    media_image1.png
    154
    344
    media_image1.png
    Greyscale

wherein, X1 and R1 to R4 are each independently a hydrogen atom, a halogen atom, an alkyl group, an alkenyl group, an alkynyl group, an alkoxy group or an alkoxycarbonyl group, and L is a single bond, alkylene, alkenylene, alkynylene, -COO- or -OCO-.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All objections and rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Yamasaki et al. (WO 2018/034151 A1) teaches an organic electroluminescent display comprising a polarizer and a pressure-sensitive adhesive layer that includes an ultraviolet absorbing agent.  Yamasaki fails to teach an organic light emitting panel specifically comprising a plastic substrate, a first electrode, an organic light emitting layer, and a second electrode; fails to teach a polarizing plate exhibiting a b value of 4.5-6 in CIE Lab color coordinates; fails to teach a pressure-sensitive adhesive polymer having a weight average molecule weight (Mw) of 800,000 to 1,200,000; fails to teach a specific ultraviolet absorber that satisfies [Formula 1] of claim 1; and fails to teach the ultraviolet absorber added specifically in an amount of 2-4 parts by weight relative to 100 parts of pressure-sensitive adhesive polymer.
Sugimoto et al. (Flexible OLED Displays Using Plastic Substrates, IEEE Journal of Selected Topics in Quantum Electronics, Vol. 10, No. 1, 2004, 107-114) teaches an organic light emitting panel comprising a plastic substrate, a first electrode, an organic light emitting layer, and a second electrode.  Sugimoto fails to teach a polarizing plate; fails to teach a polarizing plate attached via a pressure-sensitive adhesive layer; fails to teach a polarizing plate exhibiting a b value of 4.5-6 in CIE Lab color coordinates; fails to teach a pressure-sensitive adhesive polymer having a weight average molecule weight (Mw) of 800,000 to 1,200,000; fails to teach a specific ultraviolet absorber that satisfies [Formula 1] of claim 1; and fails to teach the ultraviolet absorber added specifically in an amount of 2-4 parts by weight relative to 100 parts of pressure-sensitive adhesive polymer.
Goto et al. (JP 2018-072711 A) teaches a polarizing plate comprising a pressure-sensitive adhesive layer that includes an ultraviolet wavelength absorbing dye.  Goto fails to teach an organic light emitting device; fails to teach an organic light emitting panel comprising a plastic substrate, a first electrode, an organic light emitting layer, and a second electrode; fails to teach a polarizing plate exhibiting a b value of 4.5-6 in CIE Lab color coordinates; and fails to teach the ultraviolet absorber added specifically in an amount of 2-4 parts by weight relative to 100 parts of pressure-sensitive adhesive polymer.
Additionally, the claimed organic light emitting device comprising a polarizing plate exhibiting a b value of 4.5-6 in CIE Lab color coordinates and including a pressure-sensitive adhesive composition formed of a pressure-sensitive adhesive polymer of Mw 800,000 to 1,200,000 and a [Formula 1] ultraviolet curable absorber included in an amount from 2-4 parts by weight exhibits superior results of excellent ultraviolet blocking property, low transmittance of wavelengths 380-410 nm, excellent visual/color appreciation characteristics, and reduced yellowness while maintaining sufficient durability when compared with examples that fall outside of the claimed scope as evidenced by the Specification as originally filed at pages 22-27 and Table 1, and also the Declaration under 37 CFR 1.132 filed on June 21, 2022.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782